Exhibit 10.1

[image0.jpg]

Glenn E. Fuller
 Executive Vice President, Chief Legal and
Administrative Officer and Secretary
Direct Line:  949.862.1392
Facsimile:   949.797.0484
glennf@autobytel.com






April 24, 2013


John Skocilic


Re: Amended and Restated Employment Agreement




Dear John:


This agreement confirms, updates and restates the terms and conditions upon
which you are employed by Autobytel Inc., a Delaware corporation ("Company"), as
of May 1, 2013 ("Amendment Effective Date").
1.            Employment.
(a)            As of the Amendment Effective Date you are employed as the
Company's Senior Vice President, Technology. In such capacity, you will report
to the Company's President and Chief Executive Officer or such other senior
executive officer as designated by the Company from time to time.
(b)            Your employment is at will and not for a specified term and may
be terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This "at-will" employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this offer
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company's Chief Legal Officer) and that expressly negates the
"at-will" employment status.
(c)            Upon any termination of your employment by either party, whether
with or without cause or good reason, you will be entitled to receive only such
severance benefits, if any, as are set forth in that certain Amended and
Restated Severance Benefits Agreement dated as of May 1, 2013 between you and
the Company ("Severance Benefits Agreement"), as the Severance Benefits
Agreement may be further amended, modified or terminated by agreement of the
parties.  Receipt of any such severance benefits is subject to your compliance
with the terms and conditions of the Severance Benefits Agreement.  You agree to
assist and cooperate (including, but not limited to, providing information to
the Company and/or testifying in a proceeding) in the investigation and handling
of any internal investigation, legislative matter, or actual or threatened court
action, arbitration, administrative proceeding, or other claim involving any
matter that arose during the period of your employment.  You shall be reimbursed
for reasonable expenses actually incurred in the course of rendering such
assistance and cooperation.  Your agreement to assist and cooperate shall not
affect in any way the content of information or testimony provided by you.

--------------------------------------------------------------------------------



John Skocilic
Amended and Restated Employment Agreement
Page 2




(d)            You will be governed by and will comply with Company policies and
procedures, as such policies and procedures may exist from time to time,
generally applicable to all Company employees, including the Company's Employee
Handbook, Securities Trading Policy, Code of Conduct and Ethics for Employees,
Officer and Directors, and Sexual Harassment Policy, copies of which you
acknowledge have been provided to you.


2.            Compensation, Benefits and Expenses.
(a)            As compensation for the services to be rendered by you pursuant
to this agreement, the Company hereby agrees to pay you at a Semi-Monthly Rate
equal to Eight Thousand Five Hundred Forty-one Dollars and Sixty-seven Cents
($8,541.67).  The Semi-Monthly Rate shall be paid in accordance with the normal
payroll practices of the Company.
(b)            You shall be entitled to participate in annual incentive
compensation plans, if any, that may be adopted by the Company from time to time
and that are afforded generally to persons employed by the Company at your
position level (subject to the terms and conditions of any such annual incentive
compensation plans). Should such an annual incentive compensation plan be
adopted for any annual period, your target annual incentive compensation
opportunity will be as established by the Company for each annual period, which
may be up to 55% of your annualized rate (i.e., 24 X Semi-Monthly Rate) based on
achievement of objectives specified by the Company each annual incentive
compensation period (which may include Company-wide performance objectives,
divisional or department performance objectives, individual performance
objectives and/or subjective performance evaluations, allocated between and
among such performance objectives and evaluations as the Company may determine
in its sole discretion). Specific annual incentive compensation plan details,
target incentive compensation opportunity and objectives for each annual
compensation plan period will be set forth in written documents provided to you
by the Company. Awards under annual incentive plans may be prorated for a
variety of factors, including time employed by the Company during the year,
adjustments in base compensation or target award percentage changes during the
year, and unpaid leaves.  You understand that the Company's annual incentive
compensation plans, their structure and components, specific target incentive
compensation opportunities and objectives, and the achievement of objectives and
payouts, if any, thereunder are subject to the sole discretion of the Company's
Board of Directors, or a committee thereof.
(c)            You shall be entitled to participate in such ordinary and
customary benefits plans afforded generally to persons employed by the Company
at your level (subject to the terms and conditions of such benefit plans, your
making of any required employee contributions required for your participation in
such benefits, and your ability to qualify for and satisfy the requirements of
such benefits plans).
(d)            You are solely responsible for the payment of any tax liability
that may result from any compensation, payments or benefits that you receive
from the Company. The Company shall have the right to deduct or withhold from
the compensation due to you hereunder any and all sums required by applicable
federal, state, local or other laws, rules or regulations, including, without
limitation federal and state income taxes, social security or FICA taxes, and
state unemployment taxes, now applicable or that may be enacted and become
applicable during your employment by the Company.

--------------------------------------------------------------------------------



John Skocilic
Amended and Restated Employment Agreement
Page 3




3.            Other Employment Documents.  You acknowledge and agree that you
continue to be subject to and bound by the terms and conditions of the following
agreements: (i) Employee Confidentiality Agreement dated as of June 4, 1998; and
(ii) Mutual Agreement to Arbitrate dated as of July 30, 2010.
4.            Amendments and Waivers.  This agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the parties hereto (which in the case of
the Company, must be executed by the Company's Chief Legal Officer) or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power, or privilege hereunder will operate as a
waiver thereof, nor will any waiver on the part of any party of any right
hereunder, nor any single or partial exercise of any rights hereunder, preclude
any other or further exercise thereof or the exercise of any other right
hereunder.
5.            Notices.  Any notice required or permitted under this agreement
will be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for you are
set forth on the signature page to this agreement and for the Company as set
forth in the letterhead above and may be changed from time to time by notice
from the changing party to the other party pursuant to the provisions of this
Section 5. For purposes of this Section 5, "Electronic Transmission" means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.
6.            Choice of Law.  This agreement, its construction and the
determination of any rights, duties or remedies of the parties arising out of or
relating to this agreement will be governed by, enforced under and construed in
accordance with the laws of the State of California, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws of such
state.


7.            Severability.  Each term, covenant, condition, or provision of
this agreement will be viewed as separate and distinct, and in the event that
any such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this agreement to give as much effect as
possible to the terms and provisions of this agreement.  Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.


8.            Interpretation.  Every provision of this agreement is the result
of full negotiations between the parties, both of whom have either been
represented by counsel throughout or otherwise been given an opportunity to seek
the aid of counsel. No provision of this agreement shall be construed in favor
of or against any of the parties hereto by reason of the extent to which any
such party or its counsel participated in the drafting thereof. Captions and
headings of sections contained in this agreement are for convenience only and
shall not control the meaning, effect, or construction of this agreement. Time
periods used in this Agreement shall mean calendar periods unless otherwise
expressly indicated.

--------------------------------------------------------------------------------



John Skocilic
Amended and Restated Employment Agreement
Page 4


9.            Entire Agreement.  This agreement, together with the Company
policies and procedures referenced above in Section 1(d) and the agreements
referenced above in Sections 1(c) and 3, is intended to be the final, complete
and exclusive agreement between the parties relating to your employment by the
Company and all prior or contemporaneous understandings, representations and
statements, oral or written, are merged herein.  Without limiting the generality
of the forgoing, this agreement supersedes in its entirety your Employment
Agreement dated as of June 4, 1998, as amended prior to this agreement.  No
modification, waiver, amendment, discharge or change of this agreement shall be
valid unless the same is in writing and signed by the party against which the
enforcement thereof is or may be sought.


10.              Counterparts; Facsimile or PDF Signature.  This agreement may
be executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
agreement may be executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.

Please confirm your understanding of, agreement to, and aceptance of the
foregoing by signing and returning to the undersigned the duplicate copy of this
offer letter enclosed herewith.
 

Autobytel Inc., a Delaware corporation By: /s/ Glenn E. Fuller Glenn E. Fuller
EVP, Chief Legal and Administrative Officer and Secretary Accepted and Agreed as
of te date first written above: /s/ John Skocilic John Skocilic


